Dear Ms. Core:
You recently requested an opinion from Attorney General Richard Ieyoub. Specifically, you asked whether or not your office could allow notaries public and attorneys to provide new purchasers of homes with the service of filing homestead exemptions at the time of closing. This request has been forwarded to me for research and reply.
The law governing the homestead exemption is found in LA-R.S. 47:1702 et seq. More particularly, section 1703.1 (A) provides for the filing for the exemption as follows:
             The tax assessor for . . . St. Tammany . . . shall provide a form to property owners within the parish for permanent registration for the benefits of the homestead exemption provided for in R.S. 47:1703. (Emphasis added).
A review of other statutes concerning the homestead exemption reveals that the only reference to filing for this exemption is found in Section 1703.1 (A) In this section reference is made to the tax assessor of various parishes being required to provide homestead exemption forms to property owners. No mention is made of anyone other than the tax assessor supplying forms or that the forms be supplied to anyone other than a property owner. However, no method for distributing these forms in described. It is conceivable that forms could be distributed to property owners via an attorney or notary public.
For the foregoing reasons it appears that LA-R.S. 47:1703.1
(A) allows a tax assessor to give out homestead exemption forms to attorneys or notaries public to distribute to property owners within the respective parish.
This should answer your question. However, if you need any further information, do not hesitate to contact this office.
Very truly yours,
                        Richard P. Ieyoub Attorney General
                        By: Frances E. Jones Assistant Attorney General